DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22, 28,31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the power line (R, S, or T)" in line 7. There is insufficient antecedent basis for this limitation in the claim. Claims 21-22 depend from rejected Claim 18, therefore rejected due to dependency to a rejected Claim.
Claim 28 recites the limitation "the power line (R, S, or T)" in line 7. There is insufficient antecedent basis for this limitation in the claim. Claims 31-32 depend from rejected Claim 28, therefore rejected due to dependency to a rejected Claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-24, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0013105, IDS Document, Figures and Translation submitted by Applicant is used for reference) in view of Kishibata et al. (US 2005/0280422).
Regarding Claim 16, Kim discloses a real-time detection/recovery system of a power line failure in a power distribution system (comprising 150 in a power distribution system 100, Figures 3, 6, 6a, see also Figures 1-2, 4-5, 7) to prevent a power outage, an electric shock or a fire accident caused by a disconnection, a resistance increase, a 
the real-time detection/recovery system comprising at least one of a power supply side detection/recovery device and a load side detection/recovery device in the power distribution system (comprising 240 in150, Figures 3, 6, 6a), wherein: 
the power supply side detection/recovery device performs at least one of recovery, cutoff, alert, notification and control in response to an open phase, a disconnection, a loose contact or a resistance increase in a power supply line of a single-phase or three-phase power supply by configuring a first neutral point in a middle of a power output coil (Figures 3, 6, 6a, Claim 1); and 
the load side detection/recovery device performs at least one of recovery, cutoff, alert, notification and control in response to an open phase, a disconnection, a loose contact or a resistance increase in the power supply line of the single-phase or three-phase power supply by configuring a second neutral point in the middle of the power output coil (Figures 3, 6, 6a, Claim 1). 
Kim does not specifically disclose grounding the neutral point to Earth or detecting a potential difference between the first neutral point and Earth and grounding the second neutral point to Earth, connecting the second neutral point to the first neutral point or detecting a potential difference between the second neutral point and Earth (Kim discloses prior art teaching of grounding the neutral point as described in lines 29-34 on Page 5 of the Translation, but not specifically shown in the preferred embodiments).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a detection arrangement with neutral point connected to ground as taught by Kishibata, in both power supply side and load side detection/recovery device, to provide a balanced output when no fault occurs and detect the fault when and a leakage/fault occurs (Kishibata, Paragraph 44, also see prior art described in lines 29-34 on Page 5 of the Translation of Kim).  
Regarding Claim 17, combination of Kim and Kishibata discloses the system according to Claim 16, wherein the load side detection/recovery device is configured to prevent a short circuit accident caused by a line, to reduce the electric leakage, to reduce a line failure, to simplify a line maintenance, and to reduce a construction cost by grounding the second neutral point of the load side detection/recovery device to Earth and configuring single-phase power supply lines as one line (Kishibata, Figures 4-5).
Regarding Claim 18, combination of Kim and Kishibata discloses the system according to Claim 16, wherein in response to an electrical failure due to an occurrence of a disconnection, a resistance increase, a loose contact, a partial disconnection, an electric leakage or grounding on the power supply side of the load side detection/recovery device, the second neutral point of the load side detection/recovery 
Regarding Claim 19, combination of Kim and Kishibata discloses the system according to Claim 16, wherein the power supply side detection/recovery device and the load side detection/recovery device perform at least one of recovery, cutoff, alert, notification and control in response to an open phase, a disconnection, a loose contact or a resistance increase in the power supply line of the single-phase or three-phase power supply by respectively configuring the first and second neutral points using an element electrically/electronically connected to the single-phase or three-phase power supply (Kim, element arrangement in 240, Figures 6, 6a comprising resistor/s in 5A, 5B in Figure 1 of Kishibata) and respectively grounding the first and second neutral points to Earth or detecting the potential difference between the first neutral point and Earth and between the second neutral point and Earth, respectively (detecting the potential difference between neutral pint D and ground in Figure 1 of Kishibata in the combination, Paragraphs 38-39, 44).
Regarding Claim 20, combination of Kim and Kishibata discloses the system according to Claim 19, wherein the element is at least one of an inductor, a resistor, a capacitor, a varistor, a silicon or germanium, a carbon, a coil, and an integrated circuit (Kim, inductor/coil arrangement in 240, Figures 6, 6a, Kishibata, resistor/s in 5A, 5B in Figure 1).
Regarding Claim 21, combination of Kim and Kishibata discloses the system according to Claim 18, wherein the fault detector is configured to detect an electrical 
Regarding Claim 22, combination of Kim and Kishibata discloses the system according to Claim 18, wherein the fault detector comprises an electronic relay, a solid state relay (SSR), a zero current transformer, a voltage detector, a current detector or a relay to detect the electrical signal outputted in response to the fault in the second neutral point or the power line (Kim, Claim 1, Figure 3, Kishibata, earth leakage current detector 5C, Figure 1).
Regarding Claim 23, combination of Kim and Kishibata discloses the system according to Claim 16, wherein the power supply side detection/recovery device is configured to prevent an occurrence of the electric shock or the fire accident caused by the electric leakage by configuring the first neutral point, grounding the first neutral point to Earth, and maintaining a potential difference between the power supply line and Earth to be constant (Kishibata, Figure 1, Paragraphs 38-39, 44).
Regarding Claim 24, combination of Kim and Kishibata discloses the system according to Claim 16, wherein the power supply side detection/recovery device is connected to the power distribution system having a single-phase three-wire or a three-phase four-wire load line (three phase four wire system shown in Figure 1) to prevent an 

Regarding Claim 36, Kim discloses a real-time detection/recovery system of a power line failure in a power distribution system (comprising 150 in a power distribution system 100, Figures 3, 6, 6a, see also Figures 1-2, 4-5, 7) to prevent a power outage, an electric shock or a fire accident caused by a disconnection, a resistance increase, a loose contact, a partial disconnection or an electric leakage occurring on a power supply side of a three-phase or single-phase power distribution system (Abstract, Claims 1-2), the real-time detection/recovery system comprising: 
a power supply side detection/recovery device (230, Figure 3) provided with a first neutral point to reduce a potential difference with Earth (by reducing unbalance, Page 5, lines 29-34, Translation of Kim, Page 9, lines 1-4, Page 10, lines 30-46); 
a load side detection/recovery device (240, Figure 3) provided with a second neutral point to recover an electrical failure on the power supply side in real-time (Figures 3-5, Page 11, lines 7-10); 
a fault detector (comprising 200-220, Figure 3) to detect input and output currents of a power line or the second neutral point or to detect the neutral points and a ground voltage to alert or cut off a failure or transfer a detected failure detection value to a controller (comprising 250, Figure 3); 
wherein the controller is configured to compare the detected failure detection value provided by the fault detector with a preset value, issue an alert, shut down the 
an alert generator (comprising 260, Figure 3) to generate the alert according to an alert signal received from the fault detector or the controller (output from 250 to 260, Figure 3, Kim, Translation Page 11, lines 37-46, Page 14, lines 38-44); 
an alert cancellation input unit (comprising 270, Figure 3) to generate the alert cancellation signal to instruct the alert generator to cancel the issuance of the alert (Kim, Translation Page 15, lines 1-6); and 
a circuit breaker to shut down a failed power according to a shutdown signal from the fault detector or the controller (circuit breaker in 100, not labelled, Figure 3).
Kim does not specifically disclose grounding the second neutral point to Earth or connecting the second neutral point to the first neutral point of the power supply side detection/recovery device (Kim discloses prior art teaching of grounding the neutral point as described in lines 29-34 on Page 5 of the Translation, but not specifically shown in the preferred embodiments).
Kishibata discloses a fault detection system in a power system (Figures 1-15), wherein the fault is detected by configuring a neutral point of phase wires (neutral point D in 5A, Figures 1-5, 9, 15) and grounding the neutral point (neutral point D grounded, Figures 1-5, 9, 15) and detecting a potential difference between the neutral point and ground (Paragraphs 38-38). 
.  
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0013105, IDS Document, Figures and Translation submitted by Applicant is used for reference) in view of Kishibata et al. (US 2005/0280422) and Ain (JP 10-201097, IDS Document, Figures and Translation submitted by Applicant is used for reference).
Claim 37 basically recites method steps corresponding to the system of Claim 16, specifically reciting connecting a wire of an output coil of the power supply side detection/recovery device to a load or electrically connecting the wire of the output coil of the power supply side detection/recovery device to a wire of an input coil of the load side detection/recovery device. 
Combination of Kim and Kishibata does not specifically disclose connecting a wire of an output coil of the power supply side detection/recovery device to a load or electrically connecting the wire of the output coil of the power supply side detection/recovery device to a wire of an input coil of the load side detection/recovery device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a distribution transformer at the load side as taught by Ain, to prevent damage from an open neutral line and resulting lack of current flowing through the neutral line (see Ain, Paragraphs 5-6, 16).
Claim 38 basically recites method of constructing a system corresponding to the system of Claim 36, specifically reciting connecting a wire of an output coil of the power supply side detection/recovery device to a load or electrically connecting the wire of the output coil of the power supply side detection/recovery device to a wire of an input coil of the load side detection/recovery device. 
Combination of Kim and Kishibata does not specifically disclose connecting a wire of an output coil of the power supply side detection/recovery device to a load or electrically connecting the wire of the output coil of the power supply side detection/recovery device to a wire of an input coil of the load side detection/recovery device. 
Ain discloses a power distribution system (Figures 1-5, Abstract, Claim 1) comprising a distribution transformer (comprising 20, Figure 3) connected to a load (comprising A, A’, Figure 3), instead of power supply line end (Figure 3, Paragraphs 5-6, 16).  
.
Allowable Subject Matter
Claims 25-27, 29-30, 33-35 allowed and 28, 31-32 depending from Claim 25, allowable upon overcoming 112 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 25, Kim discloses a real-time detection/recovery system of a power line failure in a power distribution system (comprising 150 in a power distribution system 100, Figures 3, 6, 6a, see also Figures 1-2, 4-5, 7) to prevent a power outage, an electric shock or a fire accident caused by a disconnection, a resistance increase, a loose contact, a partial disconnection or an electric leakage occurring on a power supply side of the power distribution system (Abstract, Claims 1-2), the real-time detection/recovery system comprising: 
a power supply side detection/recovery device connected on a power supply side (comprising 230, Figure 3) and a load side detection/recovery device connected on a load side (comprising 240, Figure 3); 
wherein the power supply side detection/recovery device comprises a first leg, a second leg and a third leg (120, 130, 140, Figure 7); and a first wire, a second wire and a third wire (comprising Rrst, Sstr, Ttrs, Figure 7); wherein the first wire is wound around the first leg, the second wire is wound around the third leg, and the third wire is wound 
a power is supplied from the first wire, the second wire or the third wire connected to the neutral line to the load side detection/recovery device to recover a failed power supply in response to a disconnection on a power supply side of the power supply side detection/recovery device or a disconnection on a power supply side of the load side detection/recovery device (Figures 3, 6, 6a, 7, Claim 1).
Kim does not disclose the second wire is wound around the third leg, and the third wire is wound around the first leg and the third leg in a zigzag form in a direction opposite to a direction of windings of the first wire and the second wire; wherein one ends of the first wire, the second wire and the third wire are connected to a neutral line.
Anghel (US 8,964,423) discloses a power distribution system (Figure 3) comprising a zig-zag transformer (18, Figure 3) connected to the phase lines at the load side and connected to a three phase and single phase load with a neutral line is connected to the ground (neutral line connected to ground and to the load 22, Figure 3).
Kim and Anghel alone or in combination does not disclose the second wire is wound around the third leg, and the third wire is wound around the first leg and the third leg in a zigzag form in a direction opposite to a direction of windings of the first wire and the second wire; wherein one ends of the first wire, the second wire and the third wire are connected to a neutral line, in combination with the other elements of the real-time detection/recovery system of Claim 25, therefore allowable. Claims 26-27, 29-35 depend from Claim 25. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lanquist et al. (US 3,909,672) discloses a power distribution system providing balanced power wherein a change in potential between the neutral and ground is detected to detect unbalance (Figures 1-3, Column 1, lines 35-52).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 10/29/2021